Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Precision Prosthetic, Inc.
(NPI: 127590001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1256
Decision No. CR3187

Date: April 2, 2014

DECISION

The Centers for Medicare & Medicaid Services (CMS) denied the Medicare enrollment
of Petitioner, Precision Prosthetic, Inc., retroactive to April 10, 2006, when the National
Supplier Clearinghouse (NSC), a CMS administrative contractor, received an enrollment
application from Petitioner seeking to re-enroll in the Medicare program. The CMS
contractor originally approved the application on September 5, 2006. CMS stated in its
determination denying Petitioner’s enrollment that Petitioner’s owner, John Karl Lee,
was convicted in 2005 of three felony counts of mail fraud and three felony counts of
making false statements to obtain worker’s compensation benefits, which CMS deems
“financial crimes” under 42 C.F.R. § 424.530(a)(3)(i)(B), as well as felonies described in
section 1128 of the Social Security Act (codified at 42 U.S.C. § 1395a-7). Petitioner
appealed the determination denying its enrollment. For the reasons set forth below, I
affirm CMS’s denial of Petitioner’s 2006 enrollment application.

I. Case Background and Procedural History

Petitioner is a company in El Paso, Texas, that sells durable medical equipment,
prosthetics, orthotics, and supplies (DMEPOS). On April 10, 2006, NSC received from
Petitioner a CMS-855S form (2001 edition), one of several Medicare enrollment
applications, in which Petitioner sought to re-enroll in the Medicare program as a
“DMEPOS supplier.”’ CMS Exhibit (Ex.) 6. Following an on-site inspection and further
development of Petitioner’s 2006 enrollment application, on September 5, 2006, NSC
notified Petitioner that it had been re-enrolled in the Medicare program and its supplier
number was effective retroactive to December 17, 2002. CMS Exs. 9; 10.

On October 10, 2012, NSC notified Petitioner that it was revoking Petitioner’s billing
privileges pursuant to 42 C.F.R. § 424.535(a)(3)(i)(B), (D), retroactive to April 5, 2005.
CMS Ex. 1. NSC cited the April 5, 2005 felony convictions of John K. Lee, Petitioner’s
“sole owner,” for mail fraud and worker’s compensation fraud as the basis for revoking
Petitioner’s billing privileges. CMS Ex. 1, at 2. NSC stated that John K. Lee’s
convictions would result in a “mandatory exclusion from the Medicare program.” CMS
Ex. 1, at 2. NSC also imposed a three-year bar on Petitioner’s re-enrollment pursuant to
42 C.F.R. § 424.535(c). CMS Ex. 1. Petitioner requested reconsideration. On
November 16, 2012, NSC issued a reconsidered determination that was unfavorable to
Petitioner and upheld the revocation of Petitioner’s billing privileges. CMS Ex. 4.

Petitioner then requested a hearing before an administrative law judge. CMS Ex. 5. The
case was docketed in the Civil Remedies Division (CRD) with Docket Number C-13-
135, and was assigned to me for a hearing and decision. Following the parties’
prehearing submissions, I determined that NSC had not considered in its initial or
reconsidered determination whether it could revoke Petitioner’s enrollment retroactively
to April 5, 2005, since the regulation authorizing retroactive revocation, 42 C.F.R.

§ 424.535(g), became effective on January 1, 2009. See 73 Fed. Reg. 69,726, 69,940-41
(Nov. 19, 2008). Therefore, on June 3, 2013, I remanded the case to CMS to consider
that issue or, in the alternative, to consider whether NSC had intended to deny
Petitioner’s enrollment retroactively. I directed CMS to give Petitioner an opportunity to
respond to CMS’s proposed course of action following remand, issue a determination no
later than August 30, 2013, and then return the case to me for further proceedings. See
42 C.F.R. § 498.56(d).” Therefore, I retained jurisdiction over this case during remand.

' A “DMEPOS supplier” is “an entity or individual, including a physician or a Part A
provider, which sells or rents Part B covered items to Medicare beneficiaries and which
meets the standards in [42 C.F.R. § 424.57(c) and (d)].” 42 C.F.R. § 424.57/(a).

2 42 C.E.R. § 498.56(d) states:

At the request of either party, or on his or her own motion, in lieu of a
hearing under paragraph (c) of this section, the ALJ may remand the case
to CMS ... for consideration of the new issue and, if appropriate, a
determination. If necessary, the ALJ may direct CMS or the OIG to return
the case to the ALJ for further proceedings.
On July 31, 2013, CMS’s Center for Program Integrity provided Petitioner with a copy of
a “Proposed Determination” and permitted Petitioner an opportunity to respond. The
Proposed Determination stated that CMS intended to deny Petitioner’s enrollment
retroactive to Petitioner’s enrollment application that NSC received in 2006. Katherine
Lee responded to CMS by e-mail on August 21, 2013, and described the “process of
submitting the April 2006 revalidation application, taking over [Petitioner] from [John K.
Lee] and another past owner due to [John K. Lee’s] military service and federal prison
sentence, and submitting the 2012 revalidation application.” CMS Ex. 11, at 2. On
August 28, 2013, CMS issued its “Determination Pursuant to ALJ Anderson’s June 11,
2013 Amended Order of Remand.” CMS Ex. 11. The determination denied Petitioner’s
2006 Medicare enrollment application. CMS Ex. 11, at 1. CMS filed its determination
with CRD and the case was re-docketed under Docket Number C- 13-1256.

On September 5, 2013, I issued an Acknowledgment and Pre-hearing Order (Pre-hrg.
Order) that directed Petitioner to file a request for hearing by October 7, 2013, if it
disagreed with CMS’s August 28, 2013 determination denying Petitioner’s 2006
enrollment application or, if it agreed with that determination, a notice to that effect.
Petitioner timely filed its hearing request (RFH) on October 7, 2013, which disputed
CMS’s August 28, 2013 determination.

CMS filed a motion for summary judgment and brief (CMS Br.) on December 2, 2013, as
well as 11 proposed exhibits (CMS Exs. 1-11). Petitioner filed a “Motion to Dismiss” (P.
Mot.) on January 2, 2014, as well as eight proposed exhibits (P. Exs. 1-8). Petitioner’s
“Motion to Dismiss” did not seek dismissal of the case as its title suggests, but rather
opposed a decision in favor of CMS and argued, in essence, that the denial of its 2006
enrollment application was wrong. In addition, Petitioner filed its objection to the
admission of CMS Exs. 1-4 and 6-8. On January 21, 2014, Petitioner submitted a letter
dated April 15, 2013, from the American Board for Certification in Orthotics, Prosthetics,
& Pedorthics, Inc., as an additional proposed exhibit. On February 5, 2014, CMS filed an
objection to the admission of the letter submitted January 21, 2014, but did not file a
reply brief or objections to any other of Petitioner’s proposed exhibits. On February 17,
2014, Petitioner filed additional documents, though those documents appear to be copies
of documents already submitted as Petitioner’s proposed exhibits.

II. Evidentiary Rulings

With the exception of CMS Ex. 6, Petitioner’s objections to CMS’s proposed exhibits do
not challenge the relevance or authenticity of the documents, but merely dispute some of
the substantive evidence presented in those documents. For example, Petitioner argues
that CMS’s August 28, 2013 determination (CMS Ex. 1) was addressed to John Karl Lee,
but should have been addressed to Katherine Lee or Lisa Loza. Also, Petitioner’s
objection to a copy of NSC’s original notice of revocation questions whether the
revocation of its billing privileges was appropriate, but does not dispute the authenticity

or relevance of that proposed exhibit. However, admission of that evidence is not
precluded based on substantive arguments or arguments meant to discredit it. Petitioner
has not raised any relevant arguments that would preclude the admission of CMS’s
proposed exhibits. See 42 C.F.R. § 498.61. Petitioner argues that there may be
additional documents that CMS should have presented, but that theory, even if true, does
not prohibit the admission of the documents that CMS has actually produced as proposed
exhibits. Regarding CMS Ex. 6, Petitioner argues that the exhibit may not be complete in
light of the numerous blank pages. Petitioner states that it “believes CMS is withholding
or lost documents.” However, the “blank pages” in the exhibit appear to be the reverse
side of a page with print on only one side. Petitioner’s claim the document has been
altered or that CMS is withholding evidence is speculative and an unreasonable
interpretation of the “blank pages” in that exhibit. Moreover, CMS Ex. 6 is relevant as it
is a copy of Petitioner’s 2006 Medicare enrollment application that CMS has now denied.
Aside from Petitioner’s speculation, there is no basis to deem CMS’s proposed exhibits
as not relevant or not authentic. Therefore, I overrule Petitioner’s objections and admit
CMS Exs. 1-11 into the record.

CMS objects to the letter that Petitioner submitted on January 21, 2014. CMS argues that
the document was untimely submitted because Petitioner’s proposed exhibits were due on
January 2, 2014. Petitioner offers no explanation, let alone good cause, for the untimely
submission of this letter, and I find no basis to admit the letter as an exhibit. Therefore, I
sustain CMS’s objection and exclude the letter from the record. Even if it had been
timely submitted, the letter is from April 15, 2013, while the focus of this case is on
Petitioner’s compliance at the time of its 2006 application for re-enrollment. Therefore,
the relevance of the April 2013 letter is tenuous at best. In the absence of any objections
to Petitioner’s other proposed exhibits, I admit P. Exs. 1-8 into the record.

III. Decision on the Record

I informed the parties that they must submit written direct testimony from any witnesses
that they wanted to testify in this proceeding. Pre-hrg. Order § 8. Further, I informed the
parties that I would only hold an in-person hearing if an opposing party requested to
cross-examine a witness or witnesses for whom written direct testimony had been
submitted. Pre-hrg. Order § 10; Vandalia Park, DAB No. 1940 (2004); Pacific Regency
Arvin, DAB No. 1823, at 8 (2002) (holding that the use of written direct testimony for
witnesses is permissible so long as the opposing party has the opportunity to cross-
examine those witnesses). Neither party offered written direct testimony for any
witnesses. Accordingly, the record is closed and I issue this decision based on the written
record. See Pre-hrg. Order § 11.
IV. Issue

The issue in this case is whether CMS had a legitimate basis to deny Petitioner’s 2006
application for re-enrollment in the Medicare program.

CMS appears to have abandoned its theory that it was authorized to revoke Petitioner’s
billing privileges retroactive to April 5, 2005, the date of John K. Lee’s felony
convictions. My June 11, 2013 Amended Order of Remand (Remand Order) directed
CMS to consider whether it could revoke Petitioner’s billing privileges retroactively or,
in the alternative, whether it intended to deny Petitioner’s enrollment retroactively.
Remand Order at 3-4. CMS’s subsequent determination made it clear that it would deny
Petitioner’s enrollment retroactively rather than argue for retroactive revocation. CMS
Ex. 11, at 1. Also, CMS has not argued in its brief that it was authorized to revoke
Petitioner’s billing privileges, but merely that it was authorized to deny them. CMS Br.
at 7 (unnumbered). Accordingly, whether CMS was authorized to revoke Petitioner’s
billing privileges retroactive to April 5, 2005, is no longer at issue. It is expected that
CMS has taken or will take the steps necessary to reverse the revocation of Petitioner’s
billing privileges retroactive to April 5, 2005, because that determination has been
superseded by CMS’s August 28, 2013 determination to deny Petitioner’s April 2006
enrollment application.

V. Jurisdiction

I have jurisdiction to review CMS’s denial of a supplier’s enrollment in the Medicare
program. 42 C.F.R. §§ 424.545(a), 498.3(b)(17), 498.5(J)(1)-(2); see also 42 U.S.C.

§ 1395cc(j)(8). L also have jurisdiction to conduct further proceedings following remand
of a case to CMS to issue a new determination. 42 C.F.R. § 498.56(d).

VI. Findings of Fact, Conclusions of Law, and Analysis

The Social Security Act authorizes the Secretary of Health and Human Services to refuse
to enter into an agreement or refuse to renew an agreement with a supplier “in the event
that such physician or supplier has been convicted of a felony under Federal or State law
for an offense which the Secretary determines is detrimental to the best interests of the
program or program beneficiaries.” 42 U.S.C. § 1395u(h)(8). By regulation, CMS or its
contractor may deny the enrollment of a prospective provider or supplier if the “provider
or supplier at any time is found not to be in compliance with the Medicare enrollment
requirements described in this section or on the applicable enrollment application to the
type of provider or supplier enrolling ....” 42 C.F.R. § 424.530(a)(1). Among the
“Medicare enrollment requirements described in this section” is the authority for CMS to
deny enrollment if “within the 10 years preceding enrollment or revalidation . . . any
owner of the provider or supplier was convicted of a Federal or State felony offense that
CMS has determined to be detrimental to the best interests of the program and its
beneficiaries.” 42 C.F.R. § 424.530(a)(3). The regulation lists “financial crimes, such as
extortion, embezzlement, income tax evasion, insurance fraud and other similar crimes
for which the individual was convicted . . .” as being offenses that form a basis for CMS
to deny enrollment to a provider or supplier. Jd. § 424.530(a)(3)(i)(B). The offenses
listed in the regulation represent those offenses that CMS has determined are “detrimental
per se” to the Medicare program and its beneficiaries. See Letantia Bussell, M.D., DAB
No. 2196, at 9 (2008).

1. At the time of Petitioner’s 2006 Medicare enrollment application, John Karl
Lee was an owner of Petitioner.

Petitioner admits that John K. Lee first acquired an ownership interest in Petitioner on
August 9, 1999. P. Ex. 8, Part 6, at 5. In 2006, Petitioner submitted an enrollment
application (CMS-855S, 2001 edition) to re-enroll in the Medicare program as a
DMEPOS supplier. CMS Ex. 6. It is undisputed that NSC received that application on
April 10, 2006. In the application Petitioner deleted Kwon Yi as an owner effective
February 2006, added Katherine Lee as a “‘director/officer” and “authorized official”
effective December 2005, and added Lisa Loza as “managing employee.” CMS Ex. 6, at
8-11. Petitioner also listed John Karl Lee as a “5% or greater owner” and an “authorized
official” of the company. CMS Ex. 6, at 12. John K. Lee signed the application and,
where prompted to provide his title or position, he wrote “owner.” CMS Ex. 6, at 16.

In response to the application, NSC conducted an on-site visit of Petitioner’s store. CMS
Ex. 9, at 199-246. As part of the on-site inspection, Petitioner was to supply “a listing of
all management and owners, including name and title.” CMS Ex. 9, at 199. On May 2,
2006, Petitioner provided a “List of Contacts” on its own letterhead. CMS Ex. 9, at 225.
John K. Lee is listed as “Owner.” CMS Ex. 9, at 225. By contrast, Katherine E. Lee is
listed as Petitioner’s “President” and Lisa Loza is listed as Petitioner’s “Office Manager.”
CMS Ex. 9, at 225.

The evidence contemporaneous with Petitioner’s 2006 enrollment application shows that
Petitioner held out John K. Lee as its owner. Petitioner argues that John K. Lee did not
participate in the day-to-day operations of the company, nor could he have done so while
he was incarcerated or deployed in the military. RFH at 1; P. Mot. at 1-3. Petitioner
points out that Katherine Lee and Lisa Loza were added as authorized officials in the
2006 enrollment application and that John K. Lee could not have managed the company
because he had been deployed overseas. RFH at 1. Petitioner even goes so far as to
assert that Katherine Lee was listed as the “owner” in the 2006 application, but nowhere

> Administrative decisions cited in this decision are accessible on the internet at:
http://www.hhs.gov/dab/decisions/index.html.
in that application is she listed as such. See CMS Ex. 6. Even if John K. Lee had a
limited role in Petitioner’s operations, that would not raise a genuine dispute about his
ownership of the company.

Petitioner has never explained why it listed John K. Lee as Petitioner’s “owner” in both
the 2006 enrollment application and in the “List of Contacts” provided to the NSC site
inspector on May 2, 2006, if he was not actually the owner as Petitioner now alleges.
Petitioner has not submitted any documentary evidence to prove John K. Lee divested his
ownership of Petitioner. This lack of explanation and evidence is even more significant
when considering the fact that John K. Lee signed Petitioner’s May 2012 revalidation
enrollment application as Petitioner’s owner. CMS Ex. 7, at 35. It is only in Petitioner’s
December 2012 revised revalidation enrollment application that Petitioner asserts that
John K. Lee ceased to be an owner on May 1, 2004, and Katherine Lee became an owner.
P. Ex. 8, Part 6, at 3,5. These assertions, coming only after CMS’s initial determination
to revoke Petitioner’s enrollment based on John K. Lee’s criminal conviction in 2005,
can only be viewed with extreme incredulity.

Therefore, in light of the fact that Petitioner bears the burden of demonstrating that it
meets all enrollment requirements, 42 C.F.R. § 424.545(c), and there being no other
reasonable inference based on the evidence before me, I find that John K. Lee was
Petitioner’s owner in 2006 during the submission and processing of Petitioner’s
enrollment application.

2. John Karl Lee was convicted of six felonies on April 5, 2005, that are
“financial crimes” pursuant to 42 C.F.R. § 424.530(a)(3)(i)(B).

It is undisputed that John K. Lee was convicted on April 4, 2005, in the United States
District Court for the Western District of Texas, of three counts of mail fraud in violation
of 18 U.S.C. § 1341, and three counts of false statements to obtain Federal employees’
compensation in violation of 18 U.S.C. § 1920. CMS Ex. 8, at 1. The offenses occurred
between July 21, 1999 and November 13, 2001. CMS Ex. 8, at 1. The trial court
sentenced John K. Lee to 24 months of incarceration followed by two years of supervised
release, imposed a $172,000 fine, directed forfeiture of $157,963.25, and ordered him to
pay $229,429.89 in restitution. CMS Ex. 8, at 6-7. It is also undisputed that John K. Lee
was able to return to military service on March 13, 2007, after completing his sentence.

As stated in 18 U.S.C. § 3559(a), the maximum term of imprisonment authorized by the
statute defining an offense determines whether that offense is a felony or misdemeanor,
and, if a felony, the class of felony. A violation of 18 U.S.C. § 1341 is punishable by up
to 20 years of incarceration. An offense that is punishable by less than 25 years but 10 or
more years of incarceration is a “Class C felony.” 18 U.S.C. § 3559(a)(3). A violation of
18 U.S.C. § 1920 is punishable by up to five years of incarceration. An offense that is

punishable by less than 10 years but five or more years is a “Class D felony.” 18 U.S.C.
§ 3559(a)(4). Accordingly, I find that John Lee’s convictions for violating 18 U.S.C.
§§ 1341, 1920 were for felony offenses under Federal law.

The regulations provide that a felony conviction of a supplier’s owner for a “financial
crime” provides a basis for CMS to deny that supplier’s enrollment in the Medicare
program. 42 C.F.R. § 424.530(a)(3)(i)(B). The applicable section provides a non-
exhaustive list of examples of offenses that constitute “financial crimes,” including:
“extortion, embezzlement, income tax evasion, insurance fraud and other similar crimes
....” Id. Here, the felony offenses for which John K. Lee was convicted are not
expressly mentioned in the regulation, but rather are “similar crimes” to those described.
See id.; see also Edgard Cruz Baez, M.D., DAB CR2483, at 2 (2012) (“[T]he regulation
broadly interprets the term ‘financial crime’ to include any offense similar to those
listed.’”’). The offense of “frauds and swindles,” also known as “mail fraud,” 18 U.S.C.
§ 1341, requires the perpetrator to use the U.S. Postal Service or private carrier in
furtherance of a scheme to “defraud, or for obtaining money or property by means of
false or fraudulent pretenses, representations, or promises ....” 18 U.S.C. § 1341. As
outlined by the United States Circuit Court of Appeals for the Fifth Circuit (Case No. 05-
51138) in an opinion affirming John K. Lee’s convictions, by finding him guilty of mail
fraud, the jury necessarily found he had made fraudulent misrepresentation on Office of
Worker’s Compensation Program forms to obtain disability benefits. CMS Ex. 2, at 13.
In addition, the offense of “false statement or fraud to obtain Federal employees’
compensation,” 18 U.S.C. § 1920, requires that the perpetrator “knowingly and willfully
falsifies, conceals, or covers up a material fact, or makes a false, fictitious, or fraudulent
statement or representation, or makes or uses a false statement or report knowing the
same to contain any false, fictitious, or fraudulent statement or entry in connection with
the application for or receipt of compensation or other benefit ....” 18 U.S.C. § 1920.

“Insurance fraud,” which is listed in the regulation as being a “financial crime,” generally
prohibits “any person who, with an intent to defraud an insurance company, presents a
written or oral statement in support of a claim for payment knowing that the statement
contains false, incomplete, or misleading information concerning a fact material to such
claim....” 44A Am. Jur. 2d Insurance § 2060 (2014). The offenses for which John K.
Lee was convicted hinged on his presenting false material information (including through
the mail or other courier) to obtain financial benefit, which is remarkably similar to
“insurance fraud.” Cf Ahmed v. Sebelius, 710 F. Supp. 2d 167, 174 (D. Mass. 2010)
(“The DAB properly concluded that this conduct, as does insurance fraud, ‘involves a
false statement or misrepresentation in connection with a claim or application for
insurance or insurance benefits.’”). Thus, because of their similarity to insurance fraud,
the offenses for which John K. Lee was convicted are “financial crimes” as that phrase is
used in 42 C.F.R. § 424.530(a)(3)(i)(B).
3. CMS had a legitimate basis to deny Petitioner’s 2006 enrollment application
under 42 C.F.R. § 424.530(a)(3)(i)(B).

The regulations authorize CMS to deny a supplier’s enrollment application if, within the
10 years preceding that application, the supplier or “any of its owners” have been
convicted of a felony that is detrimental to the Medicare program or its beneficiaries.

42 C.F.R. § 424.530(a)(3). Among the offenses that CMS has determined are
“detrimental per se” to the Medicare program are “financial crimes.” Jd.

§ 424.530(a)(3)(i)(B). As explained above, John K. Lee was Petitioner’s owner at the
time Petitioner submitted its April 2006 enrollment application, and he had been
convicted on April 5, 2005, of six felony offenses that are “financial crimes” under the
regulation. Accordingly, CMS was authorized to deny Petitioner’s 2006 enrollment
application.

Here, CMS has exercised its authority to deny Petitioner’s enrollment nearly seven years
retroactively. The regulations authorize CMS to deny enrollment if the “provider or
supplier at any time is found not to be in compliance with the Medicare enrollment
requirements described in this section... .” 42 C.F.R. § 424.530(a)(1). The phrase “at
any time” in 42 C.F.R. § 424.530(a)(1) means that CMS has the authority to deny an
enrollment application retroactively, even if that application had been “previously
approved in error.” See US Ultrasound, DAB No. 2302, at 7 (2010). While CMS’s
authority to deny Petitioner’s enrollment in this case is based on 42 C.F.R.

§ 424.530(a)(3)(i)(B), subsection (a)(1) incorporates “the Medicare enrollment
requirements described in this section... .” Therefore, the language authorizing
retroactive denials in 42 C.F.R. § 424.530(a)(1) applies to subsection (a)(3) as well.

It must be noted that Petitioner remarkably went through two revalidation cycles since
being “approved” in 2006. It remains unclear what methods, if any at all, NSC had in
place to ensure that providers or suppliers or their owners did not have prohibited felony
convictions. Apparently, as this case exemplifies, NSC did not check whether DMEPOS
owners were convicted and simply trusted that suppliers who were convicted felons —
i.e., those too untrustworthy to be part of the Medicare program — would report their
own prior misdeeds.’ Nevertheless, whether Petitioner or NSC is to blame for

* CMS claims that it was authorized to deny Petitioner’s April 2006 enrollment
application pursuant to 42 C.F.R. § 424.530(a)(4) because Petitioner provided false or
misleading information by not reporting John K. Lee’s 2005 convictions. CMS Br. at 6.
However, the 2001 edition of the CMS-855S, which is the enrollment application that
Petitioner submitted in April 2006, required that only convictions stated in the application
itself had to be reported. CMS Ex. 6, at 12. The offenses listed in the application were
those committed in connection with or related to the delivery of a health care item or
service or involved the unlawful manufacture or distribution of controlled substances.
CMS Ex. 6, at 3.
10

Petitioner’s mistaken approval as a DMEPOS supplier in September 2006, one must hope
that CMS is concerned about what the facts of this case reveal.

VII. Conclusion

For the foregoing reasons, I affirm CMS’s denial of Petitioner’s 2006 Medicare
enrollment application pursuant to 42 C.F.R. § 424.530(a)(3)(i)(B). John K. Lee, the
listed owner of Petitioner, was convicted on April 5, 2005 of “financial crimes” and thus
detrimental to the best interests of the Medicare program and its beneficiaries.

/s/
Scott Anderson
Administrative Law Judge

